IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BRIAN HOLLEY,                              :   No. 463 MAL 2016
                                           :
                        Petitioner         :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum
              v.                           :   Opinion and Order of the
                                           :   Commonwealth Court at No. 1860 CD
                                           :   2015 entered on June 8, 2016,
PENNSYLVANIA BOARD OF                      :   affirming the Decision of the Board of
PROBATION AND PAROLE,                      :   Probation & Parole at No. 657-CC
                                           :   entered on August 26, 2015
                        Respondent         :


                                      ORDER



PER CURIAM                                                   DECIDED: June 15, 2017

       AND NOW, this 15th day of June, 2017, the Petition for Allowance of Appeal is

GRANTED. The Order of the Commonwealth Court is VACATED and this matter is

REMANDED to the Commonwealth Court for reconsideration of its decision in light of

Pittman v. Pennsylvania Board of Probation and Parole, __ A.3d __, 2017 WL 1489047

(Pa. April 26, 2017).